Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/3/2021 has been entered. Claim 2, 7 and 16 has been cancelled. Claims 1, 3, 5 and 19 have been amended. Claims 1, 3-6, 8-15 and 18-19 are pending. Claims 1, 3-6, 8-15 and 18 are under examination. Claim 19 is withdrawn.


Specification
The amendment to the specification is acknowledged.


Claim Objections Withdrawn
The objection to claim 3 because of informalities is withdrawn in view of the amendment to claim 3.

The rejection of claim(s)  1-3, 5, 6, 8-12, 15 and 18  under 35 U.S.C. 102(a)(1) as being anticipated by Scheer et al. WO 2014/145016 9/18/14 cited in IDS is withdrawn in view of the amendment to claim 1.

The rejection of claim(s) 1, 3-4, 6 and 8-14 under 35 U.S.C. 102(a)(1) as being anticipated by Webel et al. US 7,320,876 1/22/2008 is withdrawn in view of the amendment to claim 1.






New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3, 5, 6, 8-12 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. WO 2014/145016 9/18/14 cited in IDS in view of Brierley et al. WO 90/03431 4/5/1990 and Reis et al. Journal of Membrane Science 297 (2007)16-50.
Claim interpretation: The claims are drafted in product by process format. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP chapter 2113, Product-by-Process claims.

Scheer et al disclose a dried (lyophilized) formulation comprising IL-22 Fc fusion protein (see page 78 lines 19-20 and 29-33 and page 80 lines 1-3 ) wherein the formulation is obtained by a process comprising:
 subjecting a culture medium of yeast cells transformed with a vector comprising a nucleic acid encoding said IL-22 Fc fusion protein (recombinant fungal cells) (see page 61 lines 4-11) and recovering the fusion protein (recombinantly expressed protein) from  the culture medium (see page 62 lines 3-4);
 And the IL-22 based composition is dried by lyophilization (see page 80 lines 1-3).

With regard to claim 5, Scheer et al disclose that the Fc portion of the IL-22-Fc portion can be obtained from IgA. See page 55 lines 1-13.
Scheer et al does not disclose subjecting the culture medium to a membrane separation process and drying the separated culture medium so as to produce the dried formulation.
Brierly et al disclose heterologous protein production in recombinant yeast host (see page 1 lines 3-21) and advantages of heterologous protein production in yeast  as yeast can incorporate glycosylation structure and utilization of secretory pathways such that the heterologous gene product can be more easily recovered from the support culture medium of the host yeast organism. See page 2 lines 2-8.
Brierly et al disclose that in the art of making recombinant gene products by culturing microorganisms engineered to make the products, a product made in accordance with recombinant yeast fermentation is usually recovered and purified from yeast culture, although in some cases cell-free culture medium comprising the recombinant gene product can be used without separation of the product from the medium. See page 7 lines 14-31.
Reis et al disclose that depth filtration can be used to remove cells and debris. See section 5 “Depth Filtration” at p. 28-30.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have lyophilized (dried) a cell free culture medium of Scheer et al comprising the IL-22 Fusion protein obtained by separating the yeast cells (corresponding to a membrane separation process) from the culture medium, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Brierly et al disclose that in the art of making and recovering recombinant gene products in yeast, cell-free culture medium comprising the 
The recitation that the dried formulation is a medicament for the treatment of gastrointestinal diseases or buccal disease or is a vaccine is drawn to the intended use of the oral formulation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 

Claims 1, 3, 5, 6, 8-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015 in view of Brierley et al. WO 90/03431 4/5/1990 and Brige et al. US 2012/0201812 8/9/12 cited previously and Reis et al. Journal of Membrane Science 297 (2007) 16-50.

Claim interpretation: The claims are drafted in product by process format. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP chapter 2113, Product-by-Process claims.

Guenther et al disclose a method of producing secretable antibodies by expression in Saccharomyces cerevisiae yeast (see title), the method comprising:

Guenther et al disclose that the Fc domain is an IgA Fc domain. See paragraphs 21 and 23-25.
Guenther et al does not disclose subjecting the culture medium of the recombinant host cell to a separation process or depth filtration process; and drying the separated or filtered culture medium so as to produce a dried formulation.
Brierly et al disclose that in the art of making recombinant gene products by culturing microorganisms engineered to make the products, a product made in accordance with recombinant yeast fermentation is usually recovered and purified from yeast culture, although in some cases cell-free culture medium comprising the recombinant gene product can be used without separation of the product from the medium. See page 7 lines 14-31.
Brige et al disclose lyophilizing (freeze drying) or spray dried formulations comprising polypeptides with single variable domains in order to confer transportability and a long shelf-life. See paragraph 10, 61, 248-254.
Brige et al disclose routine means such as centrifugation or filtration for the removal of recombinant host cells expressing a polypeptide comprising a single variable domain from culture medium in order to obtain a culture supernatant or a clarified culture supernatant comprising the polypeptide comprising a single variable domain. See paragraphs 231-236 and paragraph 238.
Reis et al disclose that depth filtration can be used to remove cells and debris. See section 5 “Depth Filtration” at p. 28-30.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have subjected the culture medium of a recombinant fungal Guenther et al comprising the polypeptide fused to a Fc domain to a separation process or a depth filtration process and drying the separated or filtered culture medium so as to 
The motivation for  subjecting said culture medium of a recombinant fungal host cell to a membrane separation process is that Brierly et al disclose that in the art of making recombinant gene products by culturing microorganisms engineered to make the products, a product made in accordance with recombinant yeast fermentation is usually recovered and purified from yeast culture, although in some cases cell-free (thus free of membranes) culture medium comprising the recombinant gene product can be used without separation of the product from the medium and Brige et al disclose routine methods for the membrane separation (host cell separation process) such as centrifugation or filtration to obtain a clarified culture supernatant/medium comprising the expressed polypeptide. Reis et al disclose depth filters which can be used to remove the cells in order to obtain the cell free culture medium.
The motivation to further dry the obtained clarified culture supernatant/medium comprising the expressed polypeptide is that Brige et al disclose that lyophilizing (freeze drying) or spray dried formulation comprising polypeptides with single variable domains confers transportability and a long shelf-life.
With respect to claim 3 and 8, Brige et al disclose that polypeptides comprising one or more variable domains may be prophylactic or therapeutic and may be useful in the treatment and/or management of one more diseases (see paragraph 11) and (with respect to claim 9), may be made into pharmaceutical formulations in addition to pharmaceutical excipient for those purposes (see paragraph 50 and 59 of Brige et al).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the VHH-Fc polypeptide of Guenther et al and Brierly and Brige and Reis as combined such that the single variable domain portion i.e. the VHH is a prophylactic or therapeutic and formulated the resulting dried formulation with a pharmaceutical excipient.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1, 3, 4, 5, 8-12 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015  in view of  Brierley et al. WO 90/03431 4/5/1990 and Brige et al. US 2012/0201812 8/9/12 and  Reis et al. Journal of Membrane Science 297 (2007) 16-50 and Debunne, Ann (“Debunne”) US 2014/0065145 3/6/2014  
Claim interpretation: The claims are drafted in product by process format. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP chapter 2113, Product-by-Process claims.

Guenther et al disclose a method of producing secretable antibodies by expression in Saccharomyces cerevisiae yeast (see title), the method comprising:
Producing a recombinant yeast cell culture, wherein the recombinant yeast secrete into the culture medium an immunoglobulin single variable domain polypeptide (VHH)  fused to an Fc domain i.e. VHH-Fc fusion. See figure 3C, figure 4, paragraphs 36-38, 47 and 140-141.

Guenther et al does not disclose subjecting the culture medium of the recombinant host cell to a separation process or depth filtration process; and drying the separated or filtered culture medium so as to produce a dried formulation; and does not disclose wherein an oral admissible matrix is added to the separated or filtered medium prior to drying.

Brierly et al disclose that in the art of making recombinant gene products by culturing microorganisms engineered to make the products, a product made in accordance with recombinant yeast fermentation is usually recovered and purified from yeast culture, although in some cases cell-free culture medium comprising the recombinant gene product can be used without separation of the product from the medium. See page 7 lines 14-31.
Brige et al disclose routine means such as centrifugation or filtration for the removal of recombinant host cells expressing a polypeptide comprising a single variable domain from culture medium in order to obtain a culture supernatant or a clarified culture supernatant comprising the polypeptide comprising a single variable domain. See paragraphs 231-236 and paragraph 238.
Reis et al disclose that depth filtration can be used to remove cells and debris. See section 5 “Depth Filtration” at p. 28-30.
Debunne disclose a process of producing a solid formulation comprising immunoglobulin single variable domain comprising contacting a liquid comprising an immunoglobulin single variable domain with a solid carrier material and heat applied to evaporate the liquid. See paragraph 19-20, 35-53, and 128-133. Debunne disclose that the solid carrier material is one or more disaccharides like lactose, maltitol, sucrose, maltose, mannitol, sorbitol, maltodextrin, starch, pre-gelatinised starch. See paragraph 21.


The motivation for  subjecting said culture medium of a recombinant fungal host cell to a membrane separation process is that Brierly et al disclose that in the art of making recombinant gene products by culturing microorganisms engineered to make the products, a product made in accordance with recombinant yeast fermentation is usually recovered and purified from yeast culture, although in some cases cell-free culture medium comprising the recombinant gene product can be used without separation of the product from the medium and Brige et al disclose routine methods for the membrane separation (host cell separation process) such as centrifugation or filtration to obtain a clarified culture supernatant/medium comprising the expressed polypeptide. Reis et al disclose depth filters which can be used to remove the cells in order to obtain the cell free culture medium.
The motivation to further dry the obtained clarified culture supernatant/medium comprising the expressed polypeptide is that  Debunne et al disclose that dried solid formulation have the advantage of less storage space, ease of handling and improved stability (see paragraph 2-18)  and Debunne  et al disclose solid formulations comprising VHH domains can be produced by a method comprising heat exposure in a liquid state and shear stress to evaporate the liquid without significance loss of biological activity (see paragraph 18 and 19 of Debunne). Furthermore, with respect to claim 4, Debunne disclose addition of oral admissible carriers to the liquid comprising the single variable domain prior to drying (see paragraphs 19 and 21 of Debunne)
With respect to claim 3 and 8, Brige et al disclose that polypeptides comprising one or more variable domains may be prophylactic or therapeutic and may be useful in 
Moreover, Debunne disclose adding pharmaceutical excipient (solid carrier material such as one or more disaccharides like lactose, maltitol, sucrose, maltose, mannitol, sorbitol, maltodextrin, starch, pre-gelatinised starch) prior to the drying process (see paragraph 19 and 21 of Debunne)
Thus, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the VHH-Fc polypeptide of Guenther et al and Brierly and Brige and Reis and Debunne as combined such that the single variable domain portion i.e. the VHH is a prophylactic or therapeutic and formulated the resulting dried formulation with a pharmaceutical excipient.
With regards to claim 10, 11 and 12, the recitation of medicament for the treatment of gastro-intestinal diseases, of medicament for the treatment of buccal diseases and the dried formulation is a vaccine, are intended uses of the claimed dried formulation.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015 and  Brierley et al. WO 90/03431 4/5/1990 and Brige et al. US 2012/0201812 8/9/12  and Reis et al. Journal of Membrane Science 297 (2007) 16-50 and Debunne, Ann (“Debunne”) US 2014/0065145 3/6/2014 as applied to claims 1, 3, 4, 5, 8-12 and 18  above further in view of Revets et al. US 20199/0028695 2/3/2011.
The combination of Guenther and Brierly and Brige and Reis Debunne does not disclose that the dried formulation forms part of a feed product or food product or wherein the food product is a functional or medicinal food product.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have added the dried  formulation of the combination of Guenther and Brierly and Brige and Reis and Debunne  to food, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Revets et al disclose that single domain antibodies can be added directly to food for oral administration.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015 and  Brierley et al. WO 90/03431 4/5/1990 and Brige et al. US 2012/0201812 8/9/12  and Reis et al. Journal of Membrane Science 297 (2007) 16-50 cited previously as applied to claims 1, 3, 5, 6, 8-12 and 18  above, further in view of Revets et al. US 20199/0028695 2/3/2011.
The combination of Guenther and Brierly and Brige and Reis does not disclose that the dried formulation forms part of a feed product or food product or wherein the food product is a functional or medicinal food product.
Revets et al disclose that single domain antibodies (see abstract, paragraph 13) can be added directly to food for oral administration (paragraph 303).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have added the dried  formulation of Guenther and Brierly and Brige and Reis as combined to food, thus resulting in the invention with a reasonable expectation of success. The motivation to do so is that Revets et al disclose that single domain antibodies can be added directly to food for oral administration.





Status of Claims

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645